NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MITCHEL LUIS ZEGARRA-CARRION,            No. 20-71026
AKA Mitchel L. Zegarra, AKA Mitchel Luis
Zegarra; ROCIO CARMEN VERA, AKA          Agency Nos. A098-410-321
Rocio Carmen Vera Chavez de Zegarra,                  A086-940-280

                Petitioners,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Mitchel Luis Zegarra-Carrion and Rocio Carmen Vera, natives and citizens

of Peru, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen and terminate proceedings. Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and the

denial of a motion to terminate, Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir.

2020). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen and terminate as untimely where it was filed more than eight years after the

order of removal became final, see 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

§ 1003.2(c)(3), and petitioners did not establish that equitable tolling was

warranted where their contentions that the immigration court lacked jurisdiction

over their proceedings are foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887,

895 (9th Cir. 2020) (“the lack of time, date, and place in the NTA sent to

[petitioner] did not deprive the immigration court of jurisdiction over her case”),

see Lona v. Barr, 958 F.3d 1225, 1230-31 (9th Cir. 2020) (discussing, in part, the

application of equitable tolling to deadlines on motions to reopen).

      We lack jurisdiction to consider petitioners’ contention that Zagarra-

Carrion’s allegedly defective notice of hearing violated his right to due process.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    20-71026